Citation Nr: 1535428	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, claimed as secondary to the service-connected residuals of cold injury.

2.  Entitlement to service connection for a right knee disability, claimed as secondary to the service-connected residuals of cold injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to July 1979 and from August 1980 to May 1985.  The period of service from August 1976 to July 1979 is the only period of service considered honorable. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The RO issued a statement of the case (SOC) in December 2011 for the issues of entitlement to service connection for bilateral hearing loss, degenerative changes lumbar spine (claimed as degenerative arthritis of the lower back), tinnitus, mental condition (claimed as anxiety and depression), and vision condition (claimed as vision condition secondary to traumatic brain injury).  The RO issued an SOC in January 2015 for the issues of entitlement to increased ratings for genital warts, mild traumatic brain injury with residuals of headache and hypersensitivity to light and sound, residuals cold injury left lower extremity (also claimed as cardiovascular condition due to cold weather injury), residuals cold injury right lower extremity (also claimed as cardiovascular condition due to cold weather injury).  As the Veteran did not file a formal appeal on these issues, they are not before the Board.  See 38 C.F.R. § 20.202; see also 38 U.S.C.A. § 7105(d) (3)-(5).

The Board notes that the Veteran cancelled a hearing scheduled for him in June 2015, and the record does not reflect that he has made a further request to reschedule the cancelled hearing.  The Board thus finds that the Veteran's hearing request is withdrawn, such that appellate review may proceed.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral knee disabilities.  Review of VA and private treatment records shows diagnoses of degenerative arthritis of the knees in July 2003, knee arthralgia and knee pain in December 2008, chondromalacia in January 2009, and degenerative joint disease (DJD) in May 2009.  Notably, service connection is already in effect for residuals of cold injuries to the left and right lower extremities. 

The Veteran was afforded a VA examination in January 2012 in which the examiner diagnosed bilateral knee, residual symptoms of a cold injury with pain and limitation of motion.  The examiner opined that the Veteran's bilateral knee condition was at least as likely as not related to his cold injury sustained during his military service.  The examiner's rationale was based on the negative bilateral knee X-rays, MRI of the right knee, and negative nerve conduction tests; the examiner opined that the bilateral knee condition was a component of the pain complex involving both lower extremities as a result of the cold injury.

The Board finds that the January 2012 VA opinion is inadequate for adjudication purposes.  That is, the opinion did not provide sufficient explanation or rationale for the findings that a bilateral knee condition was a component of the residuals of the cold injury.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale).  Specifically, in the medical history, the examiner noted  that the Veteran suffered frostbite and cold injury of both his lower extremities from the knees down to his toes with developing pain numbness and swelling in both lower
Extremities.  However, this inaccurately portrays the history in the actual service treatment records, which consistently show pain and swelling in the feet, rather than the knees.  Moreover, the VA examiner's opinion is inadequate for adjudication purposes as it does not address the nature and etiology of all knee disabilities present during the pendency of this claim, to specifically include degenerative arthritis shown on x-ray, which negates the only rationale provided.  An addendum is required to address these inadequacies. 

Accordingly, the case is REMANDED for the following action:

1.  Access to the electronic claims file should be returned to the VA examiner who conducted the January 2012 VA examination, or suitable substitute if that examiner is unavailable.  The examiner should be requested to review the claims file - to include the service treatment records of the original cold injury - and to provide an addendum addressing the nature and etiology of all knee disabilities present during the pendency of this claim.  

With respect to each knee disability present at any time during the pendency of this claim (to include degenerative arthritis, knee arthralgia, chondromalacia, and DJD), the examiner should provide opinions as to the following:

a.  whether it is at least as likely as not that the disability is etiologically related to the Veteran's active service, to include the documented cold injuries.

b. whether it is at least as likely as not that the current knee disability is caused by the Veteran's service-connected residuals of cold injury to the lower extremities.  

c.  whether it is at least as likely as not that the current knee disability is aggravated (i.e., permanently worsened beyond the natural progression) by the service-connected residuals of cold injury to the lower extremities.  
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  After undertaking any additional development it determines to be warranted, the AOJ should readjudicate the issues on appeal, in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


